DETAILED ACTION
This communication is responsive to the amendment dated 04/25/2022.
Allowable Subject Matter 
Claims 16-35 are allowed.
The present invention is directed to a method for adjusting a hearing device adapted to be worn behind an ear of a user. All cited prior art show a similar method, but fail to teach receiving image data from the ear, the image data containing at least one image of the ear; determining, from the image data, a cymba angle between a cartilage above a cymba of the ear and a viewing direction of the user, wherein a direction of the cartilage is determined by averaging a curve along the cartilage and the cymba angle is determined as an angle between the direction of the cartilage and the viewing direction; estimating a tilt angle of the hearing device worn by the user with respect to the viewing direction from the cymba angle; adjusting a beam former direction of a beam former of the hearing device, such that the beam former direction is aligned with the viewing direction as claimed. Those distinct features have been included to the sole independent claims and render the application to be allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment on the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any response to this final action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651